DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-24 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the rejections under 35 U.S.C. 101, it has been determined by the Examiner that the amendments of the 07/02/2021 claims have rendered moot these rejections, as the claimed invention is no longer directed to an abstract idea, as the invention requires an electronic receipt of user inputs, analyzing the inputs, and preventing a rolling stock from movement as a result of the analysis, and although a person could clearly perform steps of analyzing user inputs and mentally or manually determining that movement should be prevented, which could be achieved by the person such as a “rolling stock” or locomotive operator simply not performing any action at all which would then prevent movement, the Examiner has determined that the claimed invention is directed to an improvement in the art, where the advantages of using an electronics system to analyze user inputs and prevent rolling stock movement would clearly be advantageous over performing such steps mentally and/or manually, as a person would require some interface to analyze the inputs and would need to be present at the rolling stock at all preventing the rolling stock from receiving or accepting a movement command”.
The Examiner notes for the record that the limitation “preventing the rolling stock from receiving or accepting a movement command” is not expressly recited in the disclosure, however, Claim 7 recites “preventing the rolling stock from receiving a movement command by actuating a switching device to open a signal path preventing the movement command from passing along the signal path and thereby preventing the rolling stock from initiating a movement from the stationary position along the track within the work area defined around the rolling stock”, therefore, rather than apply a rejection under 112(a) for the disclosure not describing steps of “preventing the rolling stock from receiving or accepting a movement command”, the Examiner has instead determined that the invention of Claim 1 is limited to the options of Claim 7, as the disclosure provides no other possible interpretations of what actions would cause “preventing the rolling stock from receiving or accepting a movement command”. Additionally, the limitations “receiving” and “accepting” are determined by the Examiner to be equivalent limitations that are different phrases given to the same actions that are limited to the steps of Claim 7.
Regarding the rejections under 35 U.S.C. 112(a) and 112(b), the 07/02/2021 claim amendments have rendered these rejections moot, as the claims have been 
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Cross et al. (9,542,852). While Cross et al. teaches using inputs received from a worker device to control a train to stop before encountering the worker who is on or near a warning area on tracks, which in turn would clearly prevent movement of the train in the area, Cross et al. does not teach that movement of the train is prevented when the train is already in a “stationary position” on a track as per the amended claims of the present application. The claimed invention is directed to preventing a movement from a stationary position, while Cross et al. is directed to stopping a moving train. The Examiner could not find any prior art that teaches or renders obvious all limitations of the independent claims of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662